DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,832,105. Although the claims at issue are not identical, they are not patentably distinct from each other as will be shown in the table below:
17/589421
10,832,105
1. A bitmap processing system for creating digital documents, comprising:
1. A bitmap processing system for creating digital documents, comprising: 
a fulfiller operated raster image processor that: 
receives customer application Page Description Language (PDL) job files containing information for creating the digital documents; 
a fulfiller operated raster image processor that: 
receives customer application Page Description Language (PDL) job files containing information for creating the digital documents;
generates bitmaps in accordance with said file; and 
generates bitmaps in accordance with the customer application PDL job files; and
**extracts and outputs customer application PDL job files and factory-ready metadata files using an application-specific extraction script on the bitmaps for more efficient processing including finishing and mailing. (This limitation is not included in the current application; however, the limitation does not preclude the claims from being patentably similar to each other)
inspects said file in accordance with an application-specific script, comprising one of a list, map, or a region on a document where information of a particular type is to be decoded.
2. The bitmap processing system of claim 1, wherein the fulfiller operated raster image processor uses the application-specific extraction script including a map of regions of each bitmap of the bitmaps to identify and extract information of a particular type.
(Although not identical to the current limitation, this claim 2 identifies the same process of inspecting the file using the application-specific script including a map of the region where information of a particular type is located)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Zeng et al. (US 2013/0208315) teaches a raster image processing 310 generates a raster image or bitmap that is sent to a black and white printer 320 and a color printer 330. The black and white printer 320 prints the internal pages of the book, and the color printer 330 prints the cover and/or color pages. At block 340, slit, cut, and collating operations occur, and at block 350, the block is bound (i.e., makes part of the book block). At block 370, glue operations occur (e.g., pages of the book are glued together at the binding). At block 380, trim operations occur. At block 390, this book is packaged, labeled and mail-sorted (paragraph [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675